Name: Commission Regulation (EEC) No 3654/89 of 6 December 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12. 89 Official Journal of the European Communities No L 357/17 COMMISSION REGULATION (EEC) No 3654/89 of 6 December 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3575/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (s), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 Q, as last amended by Regulation (EEC) No 3586/89f) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 7 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (').OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 350, 1 . 12 . 1989, p. 5. 0 OJ No L 167, 25. 7 . 1972, p . 9 . Is) OJ No L 197, 26 . 7. 1988, p . 10 . O OJ No L 288, 6. 10 . 1989, p . 17. (8) OJ No L 350, 1 . 12. 1989, p . 37. O OJ No L 266,. 28 . 9 . 1983, p . 1 . (10) OJ No L 53, 1 . 3 . 1986, p . 47. (n) OJ No L 183, 3 . 7. 1987, p. 18 . No L 357/18 Official Journal of the European Communities 7. 12. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 12 1 2 3 4 5 1 . Gross aids (ECU) : I  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 23,511 23,591 23,814 24,092 24,370 24,670 2. Final aids : \ (a) Seed harvested and processed in : I \  Federal Republic of Germany \ \ \ (DM) 55,81 56,00 56,53 57,23 57,89 58,79  Netherlands (Fl) 62,02 62,23 62,82 63,58 64,31 65,30  BLEU (Bfrs/Lfrs) 1 135,27 1 139,14 1 149,90 1 163,33 1 176,75 1 191,24  France (FF) 178,69 . 179,28 180,99 183,14 185,28 187,60  Denmark (Dkr) 209,95 210,67 212,66 215,14 217,63 220,30  Ireland, ( £ Iri) 19,888 19,953 20,144 20,383 20,622 20,858  United Kingdom ( £) 14,586 14,621 14,768 14,941 15,141 15,281  Italy (Lit) 38 854 38 983 39 356 39 812 40 279 40 662  Greece (Dr) 3 731,44 3 719,26 3 705,91 3 733,58 3 784,86 3 749,78 (b) Seed harvested in Spain and I IIII II processed : IIII IIII  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 340,54 3 353,60 3 379,46 3 409,08 3 451,45 3 466,41 (c) Seed harvested in Portugal and IIIl|| processed : llIl  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 589,36 4 593,18 4 609,59 4 639,85 4 686,09 4 698,34 7. 12. 89 Official Journal of the European Communities No L 357/19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 12 1 2 3 4 5 1 . Gross aids (ECU) : \ l  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 26,01 1 26,091 26,314 26,592 26,870 27,170 2. Final aids : l \ l (a) Seed harvested and processed in : I I  Federal Republic of Germany l (DM) 61,71 61,90 62,43 63,13 63,79 64,69  Netherlands (Fl) 68,61 68,82 69,41 70,17 70,90 71,90  BLEU (Bfrs/Lfrs) 1 255,99 1 259,85 1 270,62 1 284,05 1 297,47 1 311,96  France (FF) 197,93 198,52 200,24 202,38 204,53 206,85  Denmark (Dkr) 232,28 232,99 234,99 237,47 239,95 242,63  Ireland ( £ Irl) 22,030 22,095 22,286 22,525 22,764 23,000  United Kingdom ( £) 16,339 16,375 16,521 16,694 16,894 17,035  Italy (Lit) 43 037 43 166 43 538 43 995 44 461 44 845  Greece (Dr) 4 179,90 4 167,73 4 154,37 4182,05 4 233,33 4 198,25 (b) Seed harvested ' in Spain and processed : li||IIli  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 722,78 3 735,84 3 761,70 3 791,32 3 833,69 3 848,65 (c) Seed harvested in Portugal and lil processed : 1 \ li  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 069,37 5 073,19 5 089,60 5 119,85 5 166,10 5 178,34 No L 357/20 Official Journal of the European Communities 7. 12. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 12 1 2 3 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 33,230 6,890 0,000 33,375 6,890 0,000 33,577 6,890 0,000 33,918 6,890 0,000 34,239 2. Final aids : \ \ (a) Seed harvested and processed in (') : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Id)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 78,76 87,66 1 604,57 253,49 296,75 28,214 21,395 55113 5 473,06 79,10 88,04 1 611,58 254,59 298,04 28,335 21,479 55 351 5 473,11 79,58 88,57 1 621,33 256,13 299,84 28,507 21,602 55 686 5 453,34 80,43 89,50 1 637,80 258,76 302,89 28,800 21,821 56 248 5 492,81 81,19 90,34 1 653,30 261,24 305,76 29,076 22,051 56 787 5 551,69 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 129,60 1 053,45 4 152,50 1 053,45 4 175,12 1 053,45 4 213,72 1 053,45 4 262,67 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 047,20 6 868,11 0,00 7 062,56 6 883,08 0,00 7 073,27 6 893,51 0,00 7115,52 6 934,69 0,00 7 169,82 6 987,61 3. Compensatory aids :  in Spain (Pta) 4 085,16 4 108,06 4 130,67 4169,28 4 218,23 4. Special aid :  in Portugal (Esc) 6 868,11 6 883,08 6 893,51 6 934,69 6 987,61 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) \ Current 1st period 2nd period 3rd period 4th period 5th period I 12 1 2 3 4 5 DM 2,035500 2,030990 2,026760 2,022610 2,022610 2,011310 Fl 2,297070 2,292810 2,288410 2,284160 2,284160 2,272340 Bfrs/Lfrs 42,761400 42,727200 42,692500 42,658300 42,658300 42,565400 FF 6,949110 6,947430 6,946360 6,946240 6,946240 6,945250 Dkr 7,902870 7,909760 7,915450 7,919580 7,919580 7,935050 £Irl . 0,772170 0,772358 0,773166 0,774079 0,774079 0,777368 £ 0,729140 0,731249 0,733298 0,735133 0,735133 0,740501 Lit 1 500,46 1 50332 1 505,97 1 508,52 1 508,52 1 515,72 Dr 186,49400 188,89100 1 92,52000 194,14500 194,14500 200,47500 Esc 177,43000 178,47500 179,62900 180,61600 180,61600 183,0090a Pta 131,27000 131,92600 132,39100 133,10300 133,10300 134,83000